Judgment reversed on the law and facts, with costs, and the prayer of the petitioner granted, with fifty dollars costs and disbursements. The court reverses such findings of fact as are contained in the third, fourth, fifth and sixth conclusions of law of respondent’s proposed findings and conclusions, and finds that there has been a dedication of the land embraced within said road for a public highway by all the owners thereof, and a due acceptance thereof by the said town. Opinion by Rhodes, J. (which opinion is not to be published because not of general interest); Hill, P. J., Bliss and Heffernan, JJ., concur; Crapser, J., dissents and votes for affirmance of the judgment appealed from. [138 Misc. 607.]